
	
		I
		112th CONGRESS
		1st Session
		H. R. 2662
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Mr. Ribble introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  equity relating to medical costs.
	
	
		1.Short titleThis Act may be cited as the
			 Health Equity Act of
			 2011.
		2.Deduction for
			 health insurance costs in computing self-employment taxes made
			 permanent
			(a)In
			 generalSubsection (l) of section 162 of the Internal Revenue
			 Code of 1986 is amended by striking paragraph (4) and by redesignating
			 paragraph (5) as paragraph (4).
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			3.Deduction for
			 qualified health insurance costs of individuals
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Costs of
				qualified health insurance
						(a)In
				generalIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the amount paid during the taxable year for
				coverage for the taxpayer, his spouse, and dependents under qualified health
				insurance.
						(b)Qualified health
				insuranceFor purposes of this section—
							(1)In
				generalThe term qualified health insurance means
				insurance which constitutes medical care.
							(2)Exception
								(A)In
				generalParagraph (1) shall not apply to insurance substantially
				all of the coverage of which is of excepted benefits described in section
				9832(c).
								(B)Vision and
				dental benefits allowedSubparagraph (A) shall not apply to
				benefits described in section 9832(c)(2)(A).
								(c)Special
				rules
							(1)Coordination
				with medical deduction, etcAny amount paid by a taxpayer for
				insurance to which subsection (a) applies shall not be taken into account in
				computing the amount allowable to the taxpayer as a deduction under section
				162(l) or 213(a). Any amount taken into account in determining the credit
				allowed under section 35 or 36B shall not be taken into account for purposes of
				this section.
							(2)Deduction not
				allowed for self-employment tax purposesThe deduction allowable
				by reason of this section shall not be taken into account in determining an
				individual’s net earnings from self-employment (within the meaning of section
				1402(a)) for purposes of chapter
				2.
							.
			(b)Deduction
			 allowed in computing adjusted gross incomeSubsection (a) of
			 section 62 of such Code is amended by inserting before the last sentence the
			 following new paragraph:
				
					(22)Costs of
				qualified health insuranceThe deduction allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as an item relating to section 225 and inserting before such item the
			 following new item:
				
					
						Sec. 224. Costs of qualified health
				insurance.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			4.Fitness programs,
			 athletic clubs, fitness equipment, and weight loss programs treated as medical
			 care
			(a)Tax benefits
			 using definition of medical careSubsection (d) of section 213 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(12)Fitness
				programs, athletic clubs, fitness equipment, weight loss programs
						(A)In
				generalAn amount paid in connection with a membership in a
				fitness program or athletic club, fitness equipment, or weight loss program
				shall be treated as an amount paid for medical care.
						(B)LimitationThe
				amount taken into account under subsection (a) by reason of subparagraph (A)
				for any taxable year shall not exceed
				$1,200.
						.
			(b)Flexible
			 spending arrangements and health reimbursement
			 arrangementsSection 106 of such Code is amended by adding at the
			 end the following:
				
					(g)Fitness
				programs, athletic clubs, fitness equipment, weight loss programsFor purposes of this section and section
				105—
						(1)In
				generalReimbursement for expenses incurred for membership in a
				fitness program or athletic club, fitness equipment, or weight loss program
				shall be treated as a reimbursement for medical expenses.
						(2)LimitationThe
				amount taken into account under paragraph (1) for any taxable year shall not
				exceed
				$1,200.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid in taxable years beginning after December 31, 2010.
			
